NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                               _____________

                                   No. 13-1896
                                  _____________

           WANDA R.D. WILLIAMS, in her individual and official capacity
                    as an elected member of Harrisburg City Council;
          EUGENIA SMITH, in her individual capacity as an elected member
 of Harrisburg City Council; BRAD KOPLINSK in his individual and official capacity
as an elected member of Harrisburg City Council; SANDRA R. REID, in her individual
         and official capacity as an elected member of Harrisburg City Council;
    SUSAN WILSON-BROWN, in her individual and official capacity as an elected
member of Harrisburg City Council; DANIEL C. MILLER, in his individual and official
              capacity as the elected Controller for the City of Harrisburg;
        JOHN CAMPBELL, in his individual and official capacity as the elected
                           Treasurer for the City of Harrisburg,

                                               Appellants

                                          v.

                      GOVERNOR OF PENNSYLVANIA;
                 WILLIAM B. LYNCH, sued in his official capacity

                  On Appeal from the United States District Court
                      for the Middle District of Pennsylvania
                             (D.C. No. 1-12-cv-01211)
                        District Judge: Hon. John E. Jones
                                   ____________

                            Argued November 21, 2013

            Before: AMBRO, SMITH, and CHAGARES, Circuit Judges.

                               (Filed: January 7, 2014)

Paul A. Rossi, Esq. (ARGUED)
873 East Baltimore Pike
Suite 705
Kennet Square, PA 19348
      Counsel for Appellants

Sean A. Kirkpatrick, Esq. (ARGUED)
Office of Attorney General
Appellate Litigation Section
15th Floor, Strawberry Square
Harrisburg, PA 17120
       Counsel for Appellees
                                 ____________

                                         OPINION
                                       ____________

CHAGARES, Circuit Judge.

       Several members of the government of the City of Harrisburg, Pennsylvania,

appeal the District Court’s dismissal of their complaint for lack of standing. For the

following reasons, we will affirm.

                                              I.

       Because we write solely for the benefit of the parties, we will only briefly

summarize the facts relevant to our decision. The proud City of Harrisburg, the capital of

the Commonwealth of Pennsylvania, has recently come upon difficult financial times. It

is currently burdened with several hundred million dollars of debt after a large capital

project to upgrade its trash incinerator went awry. To help alleviate its financial strain,

the City’s mayor (who is not a plaintiff in this suit) applied for Harrisburg to be

designated a financially distressed municipality under Pennsylvania’s Financially

Distressed Municipalities Act, 53 Pa. Cons. Stat. §§ 11701.101-501 (“Act 47”). Act 47

allows financially distressed municipalities to request technical and financial assistance

from the State. The State granted the mayor’s request on December 15, 2010. Under Act

                                              2
47, as it then existed, the State formulated a recovery plan and presented it to the City. It

was then up to the City to decide whether to adopt the plan – if the City refused, the

State’s assistance would simply end. On July 19, 2011, Harrisburg’s City Council

rejected the proposed recovery plan by a vote of four to three.

       The Pennsylvania state legislature and the Governor then amended Act 47 in

several critical ways. The Act 47 Amendments granted the Governor the power to

designate a municipality as financially distressed and permitted him to appoint a receiver.

53 Pa. Cons. Stat. §§ 11701.602(b), 702(a). They authorized the Governor, or his

designated receiver, to collect funds, obtain emergency financial aid, enter into contracts,

and exercise any other power necessary to “ensure the provision of vital and necessary

services” on behalf of the City. Id. § 11701.604(a)(1)-(5). As is most relevant to this

appeal, the amendments authorized the Governor to issue any order to any city official

that is necessary to implement any provision of a recovery plan. Id. § 11701.604(b).

These orders can be enforced by obtaining a writ of mandamus from the Commonwealth

Court, and local officials are prohibited from taking any action that would interfere with

the plan’s implementation. Id. §§ 11701.606, 604(b).

       Pursuant to the Act 47 Amendments, the Governor formally designated Harrisburg

a financially distressed municipality on October 24, 2011. In due time, the

Commonwealth Court approved his request to appoint a receiver and his proposed

recovery plan. Part of that plan required the City Council to implement a 1% increase in

the City’s earned income tax. Pursuant to the Act 47 Amendments, the Receiver ordered

the council to pass the tax hike, but the council initially refused. The receiver then filed a

                                              3
mandamus petition with the Commonwealth Court to compel compliance. The

Commonwealth Court issued the writ on August 27, 2012 (after the plaintiffs commenced

this suit) directing the “City Council” to enact the temporary tax increase. Walker v. City

of Harrisburg, No. 569 M.D. 2011, 2012 WL 3661779, at *2 (Pa. Commw. Ct. Aug. 27,

2012). The City Council ultimately enacted the 1% increase in October 2012.

       Several members of Harrisburg’s city government brought this suit in their official

and individual capacities on June 26, 2012, prior to the writ being issued and prior to

actually enacting the 1% increase. The plaintiffs include five members of the Harrisburg

City Council (Wanda Williams, Eugenia Smith, Brad Koplinski, Sandra Reid, and Susan

Wilson-Brown), the city controller (Daniel Miller), and the city treasurer (John

Campbell). The suit was not brought by the mayor, or in the name of the City of

Harrisburg itself. The plaintiffs’ complaint alleges that the Act 47 Amendments deprived

them of due process and equal protection under the Fourteenth Amendment, and violated

the “special laws” provision of the Pennsylvania Constitution.

       The District Court dismissed the complaint for lack of standing. It held that the

plaintiffs failed to demonstrate that they possessed the authority to bring suit in their

official capacities on behalf of the City, and even if they had such authority, the political

subdivision standing doctrine prevented them from bringing it in such a capacity. It also

held that they lacked standing in their individual capacities because they had not pled that

they had suffered any injury as private citizens. In their opposition to the Governor’s

motion to dismiss, the plaintiffs urged that they would suffer an injury in their individual

capacities if they failed to comply with a writ of mandamus and if the Commonwealth

                                              4
Court held them in contempt. The District Court held that this proposed injury was

speculative and still insufficient to grant them standing. The plaintiffs timely appealed.

                                             II.

       The District Court exercised jurisdiction pursuant to 18 U.S.C. § 1331. We have

appellate jurisdiction pursuant to 28 U.S.C. § 1291. Our review of the District Court’s

grant of a motion to dismiss for lack of standing is plenary. Leuthner v. Blue Cross &

Blue Shield of Ne. Pa., 454 F.3d 120, 124 (3d Cir. 2006). We must accept all factual

allegations as pled in the complaint as true, and construe them in the light most favorable

to the plaintiffs. Pittsburgh Mack Sales & Serv., Inc. v. Int’l Union of Operating Eng’rs,

Local Union No. 66, 580 F.3d 185, 192 (3d Cir. 2009). It is the plaintiffs’ burden to

establish standing. Berg v. Obama, 586 F.3d 234, 238 (3d Cir. 2009).

                                             III.

       Article III of the Constitution limits federal courts’ jurisdiction to “Cases” and

“Controversies.” DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 341 (2006). “The

judicial power of the United States defined by Art. III is not an unconditioned authority to

determine the constitutionality of legislative or executive acts.” Hein v. Freedom from

Religion Foundation, Inc., 551 U.S. 587, 598 (2007). Federal courts can only pass on

constitutional questions “when the question is raised by a party whose interests entitle

him to raise it.” Id. (citing Valley Forge Christian Coll. v. Ams. United for Separation of

Church & State, Inc., 454 U.S. 464, 474 (1982)).

       One element of Article III is that plaintiffs must establish standing to sue. To

establish Article III standing, an injury must be “concrete, particularized, and actual or

                                              5
imminent; fairly traceable to the challenged action; and redressable by a favorable

ruling.” Monsanto Co. v. Geertson Seed Farms, 130 S. Ct. 2743, 2752 (2010). A

particularized injury is one that affects the plaintiff in a personal and individual way.

Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 n.1 (1992). The injury must be

“certainly impending”; allegations of possible future injury are insufficient. Clapper v.

Amnesty Int’l USA, 133 S. Ct. 1138, 1147 (2013).1

       On appeal, the only injury that the plaintiffs submit is sufficient to grant them

standing is the threat of contempt sanctions if they fail to comply with a Commonwealth

Court writ of mandamus. They claim that this grants them standing as individuals

because they may be personally liable for contempt penalties, such as fines or jail time,

should they fail to comply.2 Because this injury is speculative, it is wholly insufficient to

confer standing.

       Any injury that the plaintiffs might receive by failing to comply with a

Commonwealth Court’s writ of mandamus is not “certainly impending.” Clapper, 133 S.

Ct. at 1147. As the plaintiffs conceded at oral argument, the City Council has already

enacted the 1% tax increase that was the subject of the outstanding writ of mandamus.

The plaintiffs point to no way in which they could be injured now that they have actually

complied with the writ.

1
  In addition to establishing that they have met the requirements of Article III, the
plaintiffs must also satisfy a court that prudential concerns do not interfere with their
standing. Society Hill Towers Owners’ Ass’n v. Rendell, 210 F.3d 168, 177-78 (3d Cir.
2000). As our decision turns on the plaintiffs’ failure to meet an element of Article III
standing, we need not decide if we should deny them standing on prudential grounds.
2
  The plaintiffs do not argue that they have standing in their official capacities, or that
they have suffered any other cognizable injury.
                                              6
       Any injury on account of some hypothetical future writ of mandamus is also

speculative. Such an injury would only occur if the Receiver issued them another order,

if they chose not to heed that order, if the Receiver then sought a writ of mandamus, if the

Commonwealth Court granted the writ, if the Council then still refused to comply with

the order, if the Receiver moved for contempt sanctions against them, and if the

Commonwealth Court then held them in contempt. We have held that an injury does not

meet the imminence requirement if “one cannot describe how the [plaintiffs] will be

injured without beginning the explanation with the word ‘if.’” Storino v. Borough of

Point Pleasant Beach, 322 F.3d 293, 297-98 (3d Cir. 2003). It would appear to take at

least seven “ifs” for the plaintiffs to even approach an injury that we might consider

cognizable. The plaintiffs have not suffered any injury that is sufficient to grant them

standing under Article III, and any potential future injury is entirely speculative. 3

                                              IV.

       For the foregoing reasons, we will affirm the order of the District Court dismissing

the plaintiffs’ complaint for lack of standing.




3
  The plaintiffs also contend that the District Court’s decisions to abstain from exercising
jurisdiction over their state constitutional claim and to deny them leave to amend their
complaint were in error. These contentions are also without merit.
                                               7